Exhibit 10.1

 



DropCar, Inc.

 

CONSULTING AGREEMENT

 

This Consulting Agreement (the “Agreement”) is made and entered into as of this
11th day of July 2018 (the “Effective Date”), by and between DropCar, Inc., a
Delaware corporation (the “Company”), and Ascentaur, LLC, a New York limited
liability company, with an address at 149 Schweitzer Lane, Bardonia, New York
10954 (the “Consultant”).

 

WHEREAS, the Company has offered Consultant work with the Company as an
independent contractor, which offer is conditioned upon, among other things,
Consultant’s execution and delivery of this Agreement; and

 

WHEREAS, Consultant has agreed to the terms of this Agreement in consideration
for the offer by the Company; and

 

WHEREAS, Consultant understands that, in connection with the Company’s business,
the Company has developed and uses commercially valuable technical and
nontechnical information and that, to guard the legitimate interests of the
Company, it is necessary for the Company to keep such information confidential
and to protect such information as trade secrets or by patent, copyright or
other proprietary rights; and

 

WHEREAS, Consultant recognizes that the methods, processes, products and
materials developed or used by the Company are the proprietary information of
the Company, that the Company regards this information as valuable trade secrets
and that its use and disclosure must be carefully controlled; and

 

WHEREAS, Consultant further recognizes that, although some of the Company’s
customers and suppliers are well known, other customers, suppliers and
prospective customers and suppliers are not so known, and the Company views the
names and identities of these customers, suppliers and prospective customers and
suppliers, as well as the content of any sales proposals, as being the Company’s
trade secrets; and

 

WHEREAS, Consultant further recognizes that any ideas, methods or processes of
the Company that presently are not being sold, and that therefore are not public
knowledge, are considered trade secrets of the Company; and

 

WHEREAS, Consultant understands that all such information is vital to the
success of the Company’s business and that Consultant, through Consultant’s
engagement, will become acquainted with some or all of such information and may
contribute to that information through inventions, discoveries, improvements,
software development, or in some other manner; and

 

WHEREAS, Consultant understands that this Agreement, and particularly the
provisions of Sections 2 and 3 of this Agreement, are reasonably necessary to
the protection of the Company’s business.

 

Page 1 of 10 

 

 

NOW, THEREFORE, in consideration of the engagement of Consultant with the
Company, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows.

 

1.       Company. The term “Company” as used herein shall include DropCar, Inc.
and any of its subsidiaries, subdivisions or affiliates, whether existing now or
in the future, and each of their respective successors and assigns.

 

2.       Nondisclosure.

 

(a)       Consultant hereby acknowledges that he will hold a position of trust
and confidence with the Company, and that during the course of his engagement he
will be exposed to and work with clients and others in the employ of the Company
sharing information, whether or not in writing, of a private, secret or
confidential nature concerning the Company’s business, business relationships or
financial affairs not generally available to the public or its competitors and
which, if divulged, would be potentially damaging to the Company’s ability to
compete in the marketplace, including, but not limited to, tangible and
intangible information relating to trade secrets or other confidential
information respecting inventions, research, products, designs, methods,
know-how, formulae, techniques, systems, processes, source code, software
programs, works of authorship, improvements, discoveries, plans for research,
new products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices and costs, suppliers and customers, and
information regarding the skills and compensation of other Consultants of the
Company (collectively, the “Proprietary Information”). During and after the term
of Consultant’s engagement with the Company, Consultant agrees not to disclose
or reveal any Proprietary Information to any third party or use or attempt to
use any Proprietary Information for his or her own benefit or for the benefit of
any third party, other than in the course of performing duties assigned by the
Company, as authorized by the Company, or as may be required by court order,
statute, law or regulation.

 

(b)       Further, Consultant agrees that during his engagement Consultant shall
not make, use or permit to be used any notes, memoranda, reports, lists,
records, drawings, sketches, specifications, software programs, research, data,
formulae, documentation or other written, electronic, photographic, or other
tangible material containing Proprietary Information (“Derivative Proprietary
Information”), whether created by the Consultant or others, which shall come
into the Consultant’s custody or possession relating to any matter within the
scope of the Company’s business or concerning any of its dealings or affairs
otherwise than for the benefit of the Company.

 

(c)       Consultant understands that the Company and its affiliates will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s and its affiliates’ part to
maintain the confidentiality of such information and to use it only for certain
limited purposes. During the term of Consultant’s engagement and thereafter, and
without in any way limiting the provisions of Section 2(a), Consultant will hold
Third Party Information in the strictest confidence and will not disclose to
anyone (other than personnel of the Company and its affiliates who need to know
such information in connection with their work for the Company and its
affiliates) or use, except in connection with his or her work for the Company,
Third Party Information unless expressly authorized in writing by the Company.

 



Page 2 of 10 

 

 



(d)       Consultant further agrees that he shall not, after the termination of
his engagement for any reason, use or permit to be used any Proprietary
Information, Derivative Proprietary Information or Third Party Information, it
being agreed that all of the foregoing shall be and remain the sole and
exclusive property of the Company or the Company’s current, former or
prospective customers or clients or other third parties, as applicable, and that
immediately upon Consultant’s resignation or the termination of Consultant’s
engagement for any or no reason, Consultant shall deliver all of the foregoing,
and all copies thereof, to the Company, at its main office, and shall not at any
time thereafter copy or reproduce the same. With respect to any Proprietary
Information, Derivative Proprietary Information or Third Party Information
stored in digital or electronic format, Consultant agrees that he or she shall
(i) deliver a copy of such Proprietary Information, Derivative Proprietary
Information or Third Party Information to the Company and (ii) erase or delete
all of the foregoing from all electronic storage media that will be owned,
managed or controlled by Consultant after termination of his or her engagement.

 

3.       Assignment of Inventions. If at any time or times during the
Consultant’s engagement, the Consultant shall (either alone or with others)
make, conceive, create, discover, invent or reduce to practice any invention,
modification, discovery, design, development, improvement, process, software
program, work of authorship, documentation, formula, data, technique, know-how,
trade secret or intellectual property right whatsoever or any interest therein
(whether or not patentable or registrable under patent, copyright, trademark or
similar statutes or subject to analogous protection) (the “Developments”) that
(i) directly relates to the Company’s business or any customer of or supplier to
the Company in connection with such customer’s or supplier’s activities with the
Company or any of the products or services being developed, manufactured or sold
by the Company or that may be used in relation therewith, (ii) results from
tasks assigned to the Consultant by the Company or (iii) results from the use of
premises or personal property (whether tangible or intangible) owned, leased or
contracted for by the Company, such Developments and the benefits thereof are
and shall immediately become the sole and absolute property of the Company and
its assigns, as works made for hire or otherwise. Consultant shall promptly
disclose to the Company (or any persons designated by it) each such Development.
As may be necessary to ensure the Company’s ownership of such Developments, the
Consultant hereby assigns any rights, title and interest (including, but not
limited to, any patent, copyrights and trademarks) in and to the Developments
and benefits and/or rights resulting therefrom to the Company and its assigns
without further compensation. Consultant shall communicate, without cost or
delay, and without disclosing to others the same, all available information
relating thereto (with all necessary plans and models) to the Company.

 

Upon disclosure of each Development to the Company, Consultant will, during his
engagement and at any time thereafter, at the request and expense of the
Company, sign, execute, make and do all such deeds, documents, acts and things
as the Company and its duly authorized agents may reasonably require: (i) to
apply for, obtain, register and vest in the name of the Company alone (unless
the Company otherwise directs) letters patent, copyrights, trademarks or other
analogous protection in any country throughout the world and when so obtained or
vested to renew and restore the same; and (ii) to defend any judicial,
opposition or other proceedings in respect of such applications and any
judicial, opposition or other proceedings or petitions or applications for
revocation of such letters patent, copyright, trademark or other analogous
protection.

 



Page 3 of 10 

 

 



In the event the Company is unable, after reasonable effort, to secure
Consultant’s signature on any letters patent, copyright or other analogous
protection relating to a Development, whether because of Consultant’s physical
or mental incapacity or for any other reason whatsoever, Consultant hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as Consultant’s agents and attorneys-in-fact, which appointment is
coupled with an interest, to act for and in behalf of Consultant and stead
solely to execute and file any such application or applications and to do all
other lawfully permitted acts to further the prosecution and issuance of letters
patent, copyright or other analogous protection thereon with the same legal
force and effect as if executed by Consultant. Consultant hereby waives and
quitclaims to the Company any and all claims, of any nature whatsoever, which
Consultant now or may hereafter have for infringement of any Developments
assigned hereunder to the Company.

 

In addition, any report or other documentation or materials, whether written or
electronic, or any portions thereof, prepared by Consultant for or on behalf of
the Company or which discuss the Developments or the Company’s business or its
customers (the “Written Data”) shall be and is produced as a “work made for
hire” under the copyright laws of the United States. As a “work made for hire”,
the copyrights in the Written Data shall belong to Company from their creation
and no further action by Company shall be necessary to perfect Company’s rights
therein. All right, title and interest, including any copyright in and to any
Written Data that does not qualify as a “work made for hire” shall be and hereby
is assigned to Company. In addition, Consultant agrees to assist Company in
taking any subsequent legal steps that may be required to perfect Company’s
copyrights in this Written Data including, but not limited to, executing a
formal assignment of copyright that can be recorded.

 

All inventions related, potentially related or which become related to the
Company’s business, if any, patented or unpatented, that Consultant has, alone
or jointly with others, conceived, developed or reduced to practice or caused to
be conceived, developed or reduced to practice prior to the commencement of
Consultant’s employment with the Company (collectively referred to as “Assigned
Prior Inventions”) are included in the scope of this Agreement, except solely to
the extent such inventions are listed on Exhibit A hereto (inventions listed on
Exhibit A shall be collectively referred to as the “Unassigned Prior
Inventions”). There are no Assigned Prior Inventions.

 

To the extent allowed by law, Section 3 includes all rights of paternity,
integrity, disclosure and withdrawal and any other rights that may be known as
or referred to as “moral rights,” “artist’s rights,” “droit moral,” or the like
(collectively “Moral Rights”). To the extent Consultant retains any such Moral
Rights under applicable law, Consultant hereby ratifies and consents to any
action that may be taken with respect to such Moral Rights by or authorized by
the Company and agree not to assert any Moral Rights with respect thereto.
Consultant will confirm any such ratifications, consents and agreements from
time to time as requested by the Company.

 



Page 4 of 10 

 



 

4.       Term. The term of this Agreement shall commence on the Effective Date
and shall continue in effect until terminated pursuant to this Section 4 (the
“Term”).

 

Notwithstanding the foregoing, the Company may send a notice of default to
Consultant if Consultant materially breaches the terms of this Agreement,
including without limitation, Consultant’s continued failure to perform the
Services (as defined below) or Consultant engages in misconduct with respect to
the Company, as determined by the Company in its sole discretion. If Consultant
fails to remedy within ten (10) business days, then the Company can terminate
this Agreement upon thirty (30) days written notice.

 

5.       Services to be Provided. During the Term, the Consultant shall provide
advisory services with respect to the strategic development and growth of the
Company, which services shall include, without limitation,: (a) advising the
Company on market strategy and overall Company strategy; (b) advising the
Company on the sale of the Company’s WPCS International business; (c) providing
assistance to the Company in identifying and recruiting prospective employees,
customers, business partners, investors and advisors that offer desirable
administrative, financing, investment, technical, marketing and/or strategic
expertise; and (d) performing such other services pertaining to the Company’s
business as the Company and the Consultant may from time to time mutually agree
(the “Services”). Consultant shall devote whatever time is necessary to perform
the Services. Consultant may not delegate the services to be provided under this
Agreement to any other party and Consultant agrees to perform the Services in
his personal capacity.

 

6.       Consideration. As consideration for the Services during the Term,
Consultant shall receive the compensation set forth on Exhibit B.

 

7.       Equitable Relief; Reasonableness. Consultant acknowledges that the
Company may have no adequate means of protecting its rights under this
Agreement, including without limitation under Sections 2 and 3 above, other than
by securing equitable relief in the form of an injunction (a court order
prohibiting Consultant from violating this Agreement). Accordingly, Consultant
agrees that the Company is entitled to enforce this Agreement by obtaining a
temporary restraining order, preliminary and permanent injunction and/or any
other appropriate equitable relief in any court of competent jurisdiction.
Consultant acknowledges that the Company’s recovery of damages will not be an
adequate means to redress a breach of this Agreement, but nothing in this
Section shall prohibit the Company from pursuing any other remedies available to
it, including but not limited to the recovery of monetary damages.

 

8.       No Continuing Obligation. Consultant understands that this Agreement
does not create an obligation on the Company or any other person or entity to
continue obligations by either the Company or Consultant with respect to the
continuing engagement of the Consultant. This Agreement does not create an
employer-consultant relationship between the Company and Consultant.

 

9.       No Breach. The Consultant hereby represents that, except as the
Consultant has disclosed in writing to the Company, the Consultant is not bound
by the terms of any agreement with any previous employer or other party to
refrain from using or disclosing any trade secret or confidential or proprietary
information in the course of the Consultant’s engagement with the Company or to
refrain from competing, directly or indirectly, with the business of such
previous employer or any other party. The Consultant further represents that the
Consultant’s performance of all the terms of this Agreement and as an Consultant
of the Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Consultant in
confidence or in trust prior to the Consultant’s engagement with the Company,
and the Consultant will not knowingly disclose to the Company or induce the
Company to use any confidential or proprietary information or material belonging
to any previous employer or others.

 



Page 5 of 10 

 

 



10.       Waiver. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

 

11.       Severability. Consultant hereby agrees that each provision herein
shall be treated as a separate and independent clause, and the unenforceability
of any one clause shall in no way impair the enforceability of any of the other
clauses herein. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity or subject so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting and
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then exist.

 

12.       Survival. Consultant’s obligations under this Agreement shall survive
the termination of Consultant’s engagement regardless of the manner of such
termination and shall be binding upon Consultant’s heirs, executors,
administrators and legal representatives.

 

13.       Assignment. The Company shall have the right to assign this Agreement
to its successors and assigns, and all covenants and agreements hereunder shall
inure to the benefit of and be enforceable by said successors or assigns.
Consultant shall not be entitled to assign or delegate any of its rights or
obligations hereunder. This Agreement may be amended only in a writing signed by
each of the parties hereto.

 

14.       Governing Law. This Agreement shall be governed, construed and
interpreted in accordance with the laws of the State of New York, without giving
effect to principles of conflicts of law or choice of law that would cause the
substantive laws of any other jurisdiction to apply.

 

15.       Jurisdiction. The parties (i) hereby irrevocably and unconditionally
submit to the jurisdiction of the state courts situated in New York and to the
jurisdiction of the United States District Court for the District of New York
for the purpose of any suit, action or other proceeding arising out of or based
upon this Agreement, (ii) agree not to commence any suit, action or other
proceeding arising out of or based upon this Agreement except state courts
situated in New Jersey or the United States District Court for the District of
New York, and (iii) hereby waive, and agree not to assert, by way of motion, as
a defense, or otherwise, in any such suit, action or proceeding, any claim that
it is not subject personally to the jurisdiction of the above-named courts, that
its property is exempt or immune from attachment or execution, that the suit,
action or proceeding is brought in an inconvenient forum, that the venue of the
suit, action or proceeding is improper or that this Agreement or the subject
matter hereof may not be enforced in or by such court.

 



Page 6 of 10 

 

 



16.       WAIVER OF JURY TRIAL. EACH PARTY HEREBY WAIVES ITS RIGHTS TO A JURY
TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE SUBJECT MATTER HEREOF. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL-ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND
THAT RELATE TO THE SUBJECT MATTER OF THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, CONTRACT CLAIMS, TORT CLAIMS (INCLUDING NEGLIGENCE), AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. THIS SECTION HAS BEEN FULLY DISCUSSED BY EACH
OF THE PARTIES HERETO AND THESE PROVISIONS WILL NOT BE SUBJECT TO ANY
EXCEPTIONS. EACH PARTY HERETO HEREBY FURTHER WARRANTS AND REPRESENTS THAT SUCH
PARTY HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT SUCH PARTY
KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION
WITH LEGAL COUNSEL.

 

17.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and together which shall
constitute one and the same instrument.

 

18.       Notices. All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given: (a) upon personal delivery to the
party to be notified; (b) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or (c) the next
business day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt. All
communications shall be sent to the parties at the address set forth in the
preamble hereto or at such other address as party may designate by ten (10)
days’ advance written notice to the other parties hereto.

 

[Signature page follows.]

 



Page 7 of 10 

 



 

IN WITNESS WHEREOF, the undersigned have executed this Consulting Agreement as
of the date first above written.

 



  CONSULTANT:         /s/ Sebastian Giordano   On behalf of Ascentaur, LLC as
its CEO

 

  Address:         149 Schweitzer Lane   Bardonia, New York 10954        
COMPANY:         DROPCAR, INC.         By: /s/ David Newman   Name: David Newman
  Title: Co-Founder



  

Page 8 of 10 

 

 

EXHIBIT A

 

UNASSIGNED PRIOR INVENTIONS

 

The following is a list of inventions or improvements, including, without
limitation, those relevant to the subject matter of Consultant’s engagement by
the Company, that have been made or conceived or first reduced to practice by
Consultant, alone or jointly with others prior to Consultant’s engagement by the
Company and that are not assigned to the Company as set forth in this Agreement.

 



¨ No inventions or improvements.               See below:             x Safe
Driver Miles (a driver rewards program)               Driven (a driver training
program)               Additional sheets attached.    



 

Page 9 of 10 

 

 

EXHIBIT B

 

CONSULTANT FEES

 

(i)Consultant shall earn a fee of $10,000 US Dollars per month for nine (9)
months
commencing on the Effective Date and ending April 9, 2019 (the “Monthly Fee”).
The Monthly Fee shall be payable in nine (9) equal monthly payments of $10,000
on the tenth day of each month for a total of $90,000. In addition, Consultant
shall provide such consulting services from April 10 - May 9, 2019 at no charge
to the Company provided the payment under (ii) below has been made.

 

(ii)Additionally, Consultant shall be paid an additional $90,000 fee in a lump
sum upon the sale and closing of WPCS International with headquarters in Suisan
City, California.

 

Such payments under (i) and (ii) shall be made via ACH to the following account:

 



(iii)Consultant shall be entitled to reimbursement of reasonable and customary
business expenses incurred in connection with this engagement and will submit an
expense report with substantiation for any such expense, such as parking, tolls,
mileage. Consultant will not incur any single expense over $100 without the
prior approval of the Company. Such reimbursement can be made via check or ACH.

 



Page 10 of 10 

 